   Case
Case     5:20-cv-00438-FB
     2:13-cv-00193        Document
                    Document       50-2in TXSD
                             363 Filed    Filed 05/14/20  Page
                                                 on 06/27/14   1 of 16 of 6
                                                             Page




                                                                      EXHIBIT
                                                                          B
   Case
Case     5:20-cv-00438-FB
     2:13-cv-00193        Document
                    Document       50-2in TXSD
                             363 Filed    Filed 05/14/20  Page
                                                 on 06/27/14   2 of 26 of 6
                                                             Page
   Case
Case     5:20-cv-00438-FB
     2:13-cv-00193        Document
                    Document       50-2in TXSD
                             363 Filed    Filed 05/14/20  Page
                                                 on 06/27/14   3 of 36 of 6
                                                             Page
   Case
Case     5:20-cv-00438-FB
     2:13-cv-00193        Document
                    Document       50-2in TXSD
                             363 Filed    Filed 05/14/20  Page
                                                 on 06/27/14   4 of 46 of 6
                                                             Page
   Case
Case     5:20-cv-00438-FB
     2:13-cv-00193        Document
                    Document       50-2in TXSD
                             363 Filed    Filed 05/14/20  Page
                                                 on 06/27/14   5 of 56 of 6
                                                             Page
   Case
Case     5:20-cv-00438-FB
     2:13-cv-00193        Document
                    Document       50-2in TXSD
                             363 Filed    Filed 05/14/20  Page
                                                 on 06/27/14   6 of 66 of 6
                                                             Page
